DETAILED ACTION
This is a non-final Office action in response to the amendment filed 09/06/2022 and the supplemental amendment filed 09/06/2022.

Status of Claims
Claims 1-3 and 6-20 are pending;
Claims 1-3, 6, 7, 9, 11-13, and 19 are currently amended; claims 4 and 5 have been cancelled; claims 8, 10, 14-18, and 20 are original;
Claims 1-3, 6-10, and 15-18 are rejected; claims 11-14, 19, and 20 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Amendment
The applicant filed an amendment (10 pages) on 09/06/2022 in response to the Office action mailed 06/10/2022.  Then, the applicant filed a supplemental amendment (12 pages) on 09/06/2022, which includes the claims filed in the previous amendment (10 pages) on 09/06/2022, the remarks filed in the previous amendment (10 pages) on 09/06/2022, an amendment to the specification, and replacement drawings.  Since the supplemental response only additionally involves corrections of informalities (i.e., the amendment to the specification and the replacement drawings in response to the Office action mailed 06/10/2022), pursuant to 37 C.F.R. 1.111(a)(2)(i), the supplemental amendment filed 09/06/2022 is hereby entered and being examined herein.

Allowable Subject Matter
The indicated allowability of claims 5 and 6 filed 11/05/2019, presented on pages 13 and 14 of the Office action mailed 06/10/2022, is withdrawn in view of the newly discovered art, e.g., Bonev (US 7,707,907 B2).  The applicant is hereby directed to the new grounds of rejection set forth below in the current Office action.
Claims 11-14, 19, and 20, in the supplemental amendment filed 09/06/2022, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Drawings
The replacement drawings in the supplemental amendment filed 09/06/2022 are entered and accepted by the Examiner.

Specification
The amendment to the specification in the supplemental amendment filed 09/06/2022 is entered and accepted by the Examiner.

Claim Objections
Claims 1-3 and 13 are objected to because of the following informalities:
Claim 1, lines 13 and 15, it is recommended that the applicant indent the limitations in lines 13 and 15 to be aligned with the limitations in lines 6, 7, and 9, since the "connection assembly" (23) is a structural component of the "position adjustment apparatus" (20).
Claim 2, line 3, "pivotable" appears to be --rotatable--, since the "rod body" (240) appears to rotate, not pivot.
Claim 2, line 6, "pivot" appears to be --rotate--.
Claim 3, line 1, it is recommended that the comma after "wherein" be removed.
Claim 3, line 2, it is recommended that "corresponding," be removed for enhanced clarity.
Claim 13, line 2, it is recommended that "surface and a" be changed to --surface, a-- for enhanced clarity.
Claim 13, line 11, it is recommended that "the toothed area is meshed with" be removed, since it is redundant.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonev (US 7,707,907 B2).
Regarding claim 1, Bonev discloses an automobile calibration device (A, fig 1; note that the preamble phrase "automobile calibration" merely defines an intended use for the claimed subject matter; on the other hand, the limitations comprising the claim body, i.e., the limitations in lines 2-21, represent a structurally complete device and are able to stand alone without depending on the preamble for completeness), comprising: a support apparatus (1, fig 1); and a position adjustment apparatus (6, 12, 71, 72, fig 1 see annotations below), the position adjustment apparatus being mounted at the support apparatus (see Figure 1); wherein the position adjustment apparatus comprises: a slide member (60, 61, 62, 63, 71, 72, fig 1, see annotation); a supporting member (12, fig 1), the supporting member being movably mounted at the slide member (see Figure 1), one of the slide member and the supporting member comprising a first member (col 6, lines 54-62, the nut); an adjustment member (64, 65, 66, 67, fig 1, see annotation), the adjustment member comprising a second member (66, fig 1, see annotation), the second member being meshed with the first member and being capable of driving the first member to move in a preset direction, to enable the supporting member to move in the preset direction with respect to the slide member (see Figure 1, see col 6, lines 54-62); a connection assembly (68, 69, 70, fig 1, see annotation), the supporting member being mounted at the slide member via the connection assembly (see Figure 1); wherein the connection assembly comprises a linear slide rail (70, fig 1, see annotation) and a plurality of slide rail fixing blocks (68, 69, fig 1, see annotation), one of the linear slide rail and the plurality of slide rail fixing blocks being mounted at the slide member (see Figure 1) and the other of the linear slide rail and the plurality of slide rail fixing blocks being mounted at the supporting member (see Figure 1); the linear slide rail is disposed in the preset direction (see Figure 1); and the plurality of slide rail fixing blocks are sleeved over the linear slide rail (see Figure 1), the plurality of slide rail fixing blocks being slidable in the preset direction with respect to the linear slide rail (see Figure 1, see col 6, lines 54-62).








[AltContent: connector][AltContent: textbox (66)][AltContent: connector][AltContent: textbox (65)][AltContent: connector][AltContent: textbox (62)]
    PNG
    media_image1.png
    609
    914
    media_image1.png
    Greyscale


[AltContent: textbox (63)]
[AltContent: connector]
[AltContent: textbox (71)]
[AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (68)][AltContent: connector]

[AltContent: connector][AltContent: textbox (69)][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (70)][AltContent: textbox (64)][AltContent: textbox (60)]
[AltContent: textbox (72)][AltContent: textbox (67)][AltContent: textbox (61)]

Regarding claim 2, wherein the adjustment member comprises a rod body (65, fig 1, see annotation), a knob portion (64, fig 1, see annotation) and the second member; the rod body passes through the slide member (see Figure 1), and the rod body is pivotable with respect to the slide member (see Figure 1, see col 6, lines 54-62); and the second member and the knob portion are respectively disposed at two ends of the rod body (see Figure 1), the knob portion is capable of driving the rod body to pivot, so that the second member drives the first member to move in a horizontal direction (see Figure 1, see col 6, lines 54-62).
Regarding claim 6, wherein the plurality of slide rail fixing blocks comprise two slide rail fixing blocks (68, 69, fig 1, see annotation), and the two slide rail fixing blocks are arranged in the preset direction and the two slide rail fixing blocks are both sleeved over the linear slide rail (see Figure 1).
Regarding claim 17, the automobile calibration device further comprising a slide apparatus (2, 5, 8, 9, fig 1, col 6, lines 40-43), wherein the slide apparatus is mounted at the position adjustment apparatus (see Figure 1), the position adjustment apparatus being configured to enable the slide apparatus to move horizontally (see Figure 1).
Regarding claim 18, wherein the slide apparatus comprises a guiderail (5, fig 1, col 6, lines 40-43) and a slide assembly (2, fig 1); the guiderail is mounted at the position adjustment apparatus (see Figure 1); and the slide assembly is mounted at the guiderail and the slide assembly is horizontally movable with respect to the guiderail (see Figure 1, see col 6, lines 40-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bonev (US 7,707,907 B2) in view of Zhu et al. (US 9,904,150 B1), hereinafter Zhu.
Regarding claim 3, Bonev does not disclose the automobile calibration device, wherein, the first member comprises a rack; correspondingly, the second member comprises a gear.
Zhu teaches a device (see Figure 1) comprising: a slide member (1, 41, fig 1); a supporting member (3, fig 1), the supporting member being movably mounted at the slide member (see Figure 1, see col 3, line 54), one of the slide member and the supporting member comprising a first member (41, fig 1); an adjustment member (42, 43, fig 8), the adjustment member comprising a second member (43, fig 8), the second member being meshed with the first member and being capable of driving the first member to move in a preset direction, to enable the supporting member to move in the preset direction with respect to the slide member (see Figure 8).

    PNG
    media_image2.png
    574
    622
    media_image2.png
    Greyscale












Bonev and Zhu are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form one of the slide member (Bonev: 60, 61, 62, 63, 71, 72, fig 1, see annotation) and the supporting member (Bonev: 12, fig 1) with a first member (Zhu; 41, fig 8) and provide an adjustment member (Zhu: 42, 43, fig 8) with a second member (Zhu: 43, fig 8), the first member comprising a rack (Zhu: 41, fig 8), the second member comprising a gear (Zhu: 43, fig 3), as taught by Zhu.  The motivation would have been to allow quick and simple demounting and maintenance of the supporting member.  Therefore, it would have been obvious to combine Bonev and Zhu to obtain the invention as specified in claim 3.

Claims 7-10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonev (US 7,707,907 B2) in view of Altshuler et al.                 (US 9,074,726 B2), hereinafter Altshuler.
Regarding claim 7, Bonev does not disclose the automobile calibration device, further comprising: a drive assembly, configured to drive the position adjustment apparatus to move in a vertical direction with respect to the support apparatus.
Altshuler teaches a device (400, fig 4A) comprising: a support apparatus (225, 420, fig 4A); and a position adjustment apparatus (216, 220, 226, fig 4A) mounted at the support apparatus, the position adjustment apparatus including a slide member (216, 220, 226, fig 4A); and a drive assembly (106, 202, 208, 402, 404, fig 4A) configured to drive the position adjustment apparatus to move in a vertical direction with respect to the support apparatus (see Figure 4A, see col 4, lines 46-56). 

    PNG
    media_image3.png
    716
    384
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    602
    495
    media_image4.png
    Greyscale













Altshuler is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjustably mount the automobile calibration device (Bonev: A, fig 1) on a support apparatus (Altshuler: 225, 420, fig 4A) by adjustably mounting the base (Bonev: 1, fig 1) of the automobile calibration device to the support apparatus via a boom stand assembly (Altshuler: 504, fig 5, col 5, lines 8-13) and a drive assembly (Altshuler: 106, 202, 208, 402, 404, fig 4A) configured to drive the position adjustment apparatus to move in a vertical direction with respect to the support apparatus (Altshuler: see Figure 4A, see col 4, lines 46-56) as taught by Altshuler.  The motivation would have been to allow vertical adjustment of the platform, thereby accommodating different positions of the automobile calibration device in the vertical direction.  Therefore, it would have been obvious to combine Bonev and Altshuler to obtain the invention as specified in claim 7.
Regarding claim 8, wherein the drive assembly comprises a first drive mechanism (Altshuler: 404, fig 4A) and a transmission mechanism (Altshuler: 106, fig 4A); the first drive mechanism is connected to the transmission mechanism and the first drive mechanism is configured to drive the transmission mechanism to move (Altshuler: see Figure 4A, see col 4, lines 46-56); and the transmission mechanism is configured to enable the position adjustment apparatus to move in the vertical direction with respect to the support apparatus (Altshuler: see Figure 4A, see col 4, lines 46-56).
Regarding claim 9, wherein the transmission mechanism comprises an elevation screw rod (Altshuler: 106, fig 4A), the elevation screw rod being movably mounted at the support apparatus (Altshuler: see Figure 4A), the elevation screw rod being disposed vertically and the elevation screw rod being rotatable around a central axis of the elevation screw rod (Altshuler: see Figure 4A); the slide member (Bonev: 1, 60, 61, 62, 63, 71, 72, fig 1, as modified by, Altshuler: 216, 220, 226, fig 4A) is sleeved over the elevation screw rod, the elevation screw rod being threaded to the slide member (Altshuler: see Figure 4A); and the first drive mechanism is connected to the elevation screw rod and the first drive mechanism is configured to drive the elevation screw rod to rotate around the central axis of the elevation screw rod, to enable the position adjustment apparatus to move in the vertical direction with respect to the support apparatus (Altshuler: see Figure 4A, see col 4, lines 46-56).
Regarding claim 10, wherein the first drive mechanism comprises a motor assembly (Altshuler: 404, fig 4A); and the motor assembly comprises a motor (Altshuler: 404, fig 4A), the motor being configured to drive the elevation screw rod to rotate around the central axis of the elevation screw rod (Altshuler: see Figure 4A, see col 4, lines 46-56).
Regarding claim 15, wherein the slide member comprises a slide member body (Altshuler: 220, fig 4A) and a slide block (Altshuler: 216, fig 4A); and the slide block is fixedly mounted at the slide member body (Altshuler: see Figure 4A) and a threaded through hole is opened in the slide block (Altshuler: see Figure 4A, see col 4, line 7), the threaded through hole being sleeved over the elevation screw rod and the threaded through hole being threaded to the elevation screw rod (Altshuler: see Figure 4A, col 4, lines 9-14).
Regarding claim 16, wherein the slide member comprises a guide block (Altshuler: 226, fig 4A), the guide block being fixedly mounted at the slide member body (Altshuler: see Figure 4A); the support apparatus comprises an elevation guiderail (Altshuler: 204, fig 4A), the elevation guiderail being disposed vertically (Altshuler: see Figures 4A and 6); and the guide block is sleeved over the elevation guiderail (Altshuler: see Figures 4A and 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                       

/Muhammad Ijaz/Primary Examiner, Art Unit 3631